         Case 2:18-mj-02622-DUTY Document 11 Filed 10/04/18 Page 1 of 1 FILED
                                                                          Page ID #:40
                                                                         DISTRICT COl1RT                /~LE~.
Name &Address:                                                                                                 'T
       10/05/2018
                                                                                                               p~T - Q 2018
                                                                                                                  TR~~T
                                                                                                                  DIS   OF CALi~'L RNIY


                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

United States of America                                                     CASE NUMBER:
                                                                                                      18-MJ-2622-1
                                                       PLAINTIFFS)
                                  v.
Thomas W. Gillen                                                                 FINAL COMMITMENT AND WARRANT OF REMOVAL
                                                                                      Western          District of          Virginia
                                                     DEFENDANT(S). ~ At
                                                                                                         (City)

To: United States Marshal for the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy of this Commitment, to the custodian of a place of confinement within the District of Origin, approved by the
Attorney General of the United States, where the defendant shall be received and safely kept until discharged in due course of law.

This defendant was arrested in this District after the filing of a(n):
❑    Indictment              ❑         Information                   6~          Complaint                ❑          Order of court
❑    Pretrial Release        ❑         Probation                      ❑          Supervised Release       ❑          Violation Notice
     Violation Petition                Violation Petition                        Violation Petition

charging him or her with (brief description of offense)


L~   in violation of Title 1 g                              United States Code, Section (s) 2101,371

❑    in violation ofthe conditions of his or her pretrial release imposed by the court.

❑    in violation of the conditions of his or her supervision imposed by the court.
The defendant has now:
  duly waived arrival of process.
C
~duly waived identity hearing before me on         1 O'2 ($
❑ duly waived preliminary hearing before me on
❑ had a preliminary hearing before me on                                               ,and it appears that there is probable cause
  to believe that the offense so charged has been committed and that the defendant has committed it.
❑ had an identity hearing before me on                                        ,and it appears that the defendant is the person
  named as charged, and:
  ❑ Bail has been set at $                                   but has not been posted.
     d
  J No bail has been set.
  LJ Permanent detention has been ordered.
  ❑ Temporary detention has been ordered.
          D~f. ~f~ 2D lg
Date                                                        Unit d States Magistrate Judge
                                                                     :~ III rll:~Cl
Received this commitment and designated prisoner on                                                        ,and on
committed him to                                                                                  and left with the custodian at the same time
a certified copy ofthe within temporary commitment.
                                                            United States Marshal, Central District of California

Date                                                        Deputy

M-15 (01/09)                                FINAL COMMITMENT AND WARRANT OF REMOVAL
           Case 3:18-mj-00027-JCH Document 7 Filed 10/05/18 Page 1 of 1 Pageid#: 31
CM/ECF - California Central District                                                    Page 1 of 3



                                                                                         CLOSED

                UNITED STATES DISTRICT COURT
    CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
    CRIMINAL DOCKET FOR CASE #: 2:18-mj-02622-DUTY All Defendants


Case title: USA v. Gillen                                 Date Filed: 10/02/2018
                                                          Date Terminated: 10/04/2018


Assigned to: Duty Magistrate Judge

Defendant (1)
Thomas Walter Gillen                        represented by Lisa Shinar LaBarre
TERMINATED: 10/04/2018                                     Federal Public Defenders Office
                                                           321 East 2nd Street
                                                           Los Angeles, CA 90012-4202
                                                           213-894-1476
                                                           Fax: 213-894-0081
                                                           Email: Lisa_Labarre@fd.org
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Public Defender or
                                                           Community Defender Appointment

Pending Counts                                             Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
Defendant in violation of 18:2101,371



Plaintiff


     Case 3:18-mj-00027-JCH Document 7-1 Filed 10/05/18 Page 1 of 3 Pageid#: 32
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?163219904896494-L_1_0-1                  10/5/2018
CM/ECF - California Central District                                                       Page 2 of 3



USA                                           represented by Assistant 2241-2255 US Attorney LA-
                                                             CR
                                                             AUSA - Office of US Attorney
                                                             Criminal Division - US Courthouse
                                                             312 North Spring Street
                                                             Los Angeles, CA 90012-4700
                                                             213-894-2434
                                                             Email: USACAC.Criminal@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Assistant US Attorney


 Date Filed      #   Docket Text
 10/02/2018       1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to
                    defendant Thomas Walter Gillen, originating in the Western District of Virginia.
                    Defendant charged in violation of: 18:2101,371. Signed by agent Craig
                    Oliphant, FBI, Special Agent. (mhe) (Entered: 10/04/2018)
 10/02/2018       2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Thomas
                    Walter Gillen; defendants Year of Birth: 1993; date of arrest: 10/2/2018 (mhe)
                    (Entered: 10/04/2018)
 10/02/2018       3 Defendant Thomas Walter Gillen arrested on warrant issued by the USDC
                    Western District of Virginia at Charlottesville. (Attachments: # 1 Charging
                    documents)(mhe) (Entered: 10/04/2018)
 10/02/2018       4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before
                    Magistrate Judge Jean P. Rosenbluth as to Defendant Thomas Walter Gillen
                    Defendant arraigned and states true name is as charged. Attorney: Lisa Shinar
                    LaBarre for Thomas Walter Gillen, Deputy Federal Public Defender, present.
                    Detention Hearing set for 10/4/2018 02:30 PM before Magistrate Judge Jean P.
                    Rosenbluth. Court Smart: CS 10/2/18. (mhe) (Entered: 10/04/2018)
 10/02/2018       5 FINANCIAL AFFIDAVIT filed as to Defendant Thomas Walter Gillen. (Not
                    for Public View pursuant to the E-Government Act of 2002) (mhe) (Entered:
                    10/04/2018)
 10/02/2018       6 WAIVER OF RIGHTS approved by Magistrate Judge Jean P. Rosenbluth as to
                    Defendant Thomas Walter Gillen. (mhe) (Entered: 10/04/2018)
 10/02/2018       7 NOTICE OF REQUEST FOR DETENTION filed by Plaintiff USA as to
                    Defendant Thomas Walter Gillen (mhe) (Entered: 10/04/2018)
 10/02/2018       8 ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS filed by
                    Defendant Thomas Walter Gillen (mhe) (Entered: 10/04/2018)
 10/02/2018       9 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                    Defendant Thomas Walter Gillen. (mhe) (Entered: 10/04/2018)
 10/04/2018      10 MINUTES OF Detention Hearing held before Magistrate Judge Jean P.
                    Rosenbluth as to Defendant Thomas Walter Gillen, The Court Orders the
                    defendant permanently detained. Defendant is held to Answer in the Western

     Case 3:18-mj-00027-JCH Document 7-1 Filed 10/05/18 Page 2 of 3 Pageid#: 33
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?163219904896494-L_1_0-1                     10/5/2018
CM/ECF - California Central District                                                        Page 3 of 3



                     District of Virginia ASAP. Court Notes Gov't provided no reporting
                     instructions. Court Smart: CS 10/4/18. (mhe) (Entered: 10/05/2018)
 10/04/2018          Notice to Western District of Virginia of a Rule 5 or Rule 32 Initial Appearance
                     as to Defendant Thomas Walter Gillen. Your case number is: 3:18MJ02. The
                     clerk will transmit any restricted documents via email. Using your PACER
                     account, you may retrieve the docket sheet and any text-only entries via the case
                     number link. The following document link(s) is also provided: 10 Detention
                     Hearing,. If you require certified copies of any documents, please send a request
                     to email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov (mhe) (Entered:
                     10/05/2018)
 10/04/2018      11 WARRANT OF REMOVAL AND COMMITMENT by Magistrate Judge Jean
                    P. Rosenbluth that Defendant Thomas Walter Gillen be removed to the Western
                    District of Virginia (mhe) (Entered: 10/05/2018)
 10/04/2018      12 ORDER OF DETENTION by Magistrate Judge Jean P. Rosenbluth as to
                    Defendant Thomas Walter Gillen, (mhe) (Entered: 10/05/2018)



                                       PACER Service Center
                                         Transaction Receipt
                                           10/05/2018 11:47:15
                     PACER                           Client
                                  us3753:2653133:0
                     Login:                          Code:
                                                     Search      2:18-mj-02622-DUTY
                     Description: Docket Report
                                                     Criteria:   End date: 10/5/2018
                     Billable
                                  2                  Cost:       0.20
                     Pages:




     Case 3:18-mj-00027-JCH Document 7-1 Filed 10/05/18 Page 3 of 3 Pageid#: 34
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?163219904896494-L_1_0-1                      10/5/2018
        Case 2:18-mj-02622-DUTY Document 1 Filed 10/02/18 Page 1 of 1 Page ID #:1


                                                                                              FfLED


                                                                                   r~ i ~ acT -2 ~~ iQ~ i ~
                                                                                       .r
                                                                                            .~ a ,.   a:,
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORAT3~----                                          - - •-
                                                                CASE NUMBER


                                              PLAINTIFFS)                     ~                       ~ :' a


               S   W..1~r+r    (;;~~t.n

                                                                                    AFFIDAVIT RE
                                            DEFENDANT(S).                     OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:           Cr~.•~:+~•~     co..-p~4~~k
in the      ~lta~e•r~                District of     'r ',..~ ..               on     o8/~/ ~ tZ
at               ❑ a.m./ ❑ p.m. The offense was allege y committed on or about of/~~ -ot~/~~/~"~
in violation of Title         1$                    U.S.C., Sections)    ~2to1    3'~ l
to wit:      Rio~S      C...eat~r•w    4o      r.a~

A warrant for defendant's arrest was issued by:       ~a^•            ~oe.~       C•    NoP~

Bond of$                                  was ❑set / ❑recommended.

Type of Bond:

Relevant documents)on hand (attach):



I swear that the foregoing is true and correct tot     pe        ~y ~~owledge.

Sworn      before me n sub        e i       y pr s ~c~e ~nA.;                 ~             ~~ ~                        , by
                                                     s t~•.~~Z-~'-~

                                                       ,. >.;         ~3eputy Clerk.




Signa    e of A ent j                                                 Print ame of Agent



Agency                                                                Title


CR-~2(05/98)                            AFFIDAVIT RE OUT-OF-DISTRICT WARRANT

        Case 3:18-mj-00027-JCH Document 7-2 Filed 10/05/18 Page 1 of 1 Pageid#: 35
               Case 2:18-mj-02622-DUTY Document 2 Filed 10/02/18 Page 1 of 1 Page ID #:2


                                                                                                                  FiLEO


                                                  UNITED STATES DISTRICT COURT                            ~~ ~ ~ ~~T ~2   AM 10~   IS
                                                 CENTRAL DISTRICT OF CALIFORNIA {• ~ `"~" ~a `~ ~: T K I C ? C ~~ U R
                                                                                                               L:)':, :,tsfE'~,

UNITED STATES OF AMERICA                                                   ~., ~..~ ~. ~ ~_< '.~;, ~'~,
                                                              PLAINTIFF
                     V.
  -r1.o..,.S      ~,,~.      G;ll c,~.                                                REPORT COMMENCING CRIMINAL
                                                                                                           ACTION
USMS#                                                       DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1. Date and time of arrest:                     ,o/oy~ig              oS~ao                         ~ AM      ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding:                 ❑Yes           ~ No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                          ~ Yes       ❑ No

4. Charges under which defe dant has been booked:
    ~3 ~C. ~~ot CRr~~s~
     1~   IAS~-       3"11      ~Co,.s,o:r~...      1e     rrn~ 1

5. Offense charged is a:            ~,Felony             ❑Minor Offense             ❑Petty Offense              ❑Other Misdemeanor

6. Interpreter Required:            ~ No            Yes       Language:
                                                                           T


7• Year of Birth:           ~~tq~

8. Defendant has retained counsel:                   ~ No
       Yes        Name:                  Nlf~                                          Phone Number:             N/A


9• Name of Pretrial Services Officer notified:                 Dcw~

10. Remarks (if any):                    pl~~


11. Name:       L' r~~          p~;~,~.,~~                            (please print)

12. Office Phone Number: 3~0 _ y -~ _ 6565                                                  13. Agency:        ~(~ ~

14. Signature:                                                                              15. Date:         lo~o~~~$


CR-64 (05/18) Case        3:18-mj-00027-JCH REPORT
                                             Document  7-3 FiledCRIMINAL
                                                   COMMENCING    10/05/18ACTION
                                                                           Page 1 of 1 Pageid#: 36
              Case 2:18-mj-02622-DUTY Document 4 Filed   10/02/18
                                                   htl~~://                Page
                                                            I >C. 13 1.20.221      1 of 1I ntakeCal.NSF/
                                                                              /cacd/Grim                1222c8c990b 1f46c8...
                                                                                              Page ID #:28



                                                                      l'\I"I'1~,1> :~ I';\'fls~+ I)Iti'I'RIC"I' COURT
                                                                     CI{V~"1'RrV. 1)IS'I'I:IC"P OIL (.;AI,IFORI~'IA
                                                                                 — - .__    I
         UNITED STATES OF AMERICA,                                                               ~,~'cstcrn Division

                                              vs.                                              Casc Numbcr: 2:18-M.1-02622-I                    Out of District Affidavit
                                                                                               I nili.il ;1pp. (~alr. 10/02/2018                Custody
         Thomas W. Gillen                                                                    ~ Iniliul Ap~~. ~I~ime. _'. 00 NM
                                                                                             w


                                                                                             i
                                                                                             i
                                                                               l krcndunr. ~     [~:~~~ r~i~~: ioiozi2ois
                                                                                               Violation; 18USC2101, 1 8USC371            C~ l ~ ~ ~ I
                                                                                             i CourtSmnrU Rcportcr:

                 PROCECDiNGS HOLD [3Tf~ORE l:\Il'1?I) Sl~;~l'I?ti                                                       C.U,1:~'De~R/PROCCGDINGS SNI;ET
                    MAGISTRATC JUUGI:: Jc:in P, itusc~~bluth                                                             LOCAL/OUT-Of-DISTRICT Cr~SE




                                             Martinez, E3cau'ir.                                                                                        None
                PRESENT:

                                               DepulP C/erli                                .I.seis~nn~ t;.,ti'. it or~7el~                   InIer/~reIer/L nngaage

                       f. INITIAL APPEARANCE'      - NOl !IfiLI) - CON'1'INUI::I)
                       ~      endanl informed of char~r and ri~~hl lo- rcm:~in silcnC ;~~~~tointmcnl of counticl, il' ind~gen[; rioh[ to bail; bail review and
                            I preliminary hearing OR        moval hcarinp /Rule 20.
                       '`Defendant states true name
                       :                                 is us chargal      is
                                                                                                                                                               directed to
                       `''Court ORDERS the caption ol'ihe Indicunrnt/Infornu~tiun he ~han~_cd to rcllect dcfcnd~nfs different true n~mc. Counsel tue
                            file al future documents rellectin_~ the lrur n~imc as staled on the record.
                              etendant advised of consequrncrs of filsc sititemem in linancial nl~f~id~a~~it.  Pin~uici~l Atli~avit ordered SI,AI,ED.
                       ~`~' Attorney: Lisa LaBarre, UI~PD          ppointed      Prr~ ,lppointcd ./f'c~sti. Conlrihuuon (see separate order)
                              Special appearance by _________
                            Government's request For detenuun is:       (RAN'I'I I)         I)I N1GD        Wll'I II~RAWN       CON"fINUED
                            Delendant is ardered: ' ' Perm.inenth~ I)clnine+d       1'cinpuraril~~ I)cl:iincd (sre scparat~ order).
                            BAIL FIXED A~~ R                                         (tilil? :\'1"1'A('ll[~;D COPY OF CR-1 130ND FOR1'1 I~OR CONDITIONS)
                            Covermnent moves to UNSlinl. ComplainUlndictmcn~/Information/1-:ntirc Cure:                 GRAN'rCD ' ` DENIED
                            Preliminary Hearing w,iived
                            Class [3 Misdemeanor       Dcfciidant is ailcise~l ul mnsiminn pcn,illies
                            this case is assigned to Magistrotc .InJec                                                    .Counsel am directed to contact the clerk for the
                           setting of all further proceedines,
                           PO/PSA WARRANT'              Counsel arc ~lirccicd to c~ini:ir~ ihr cicrl< liar
                           District .lodge                                                                     liar the selling of tin lher proceedin,s-
                      r Preliminary hlearin~ set for                                            :u -1 i0 Pti'I
                      ':" PlA set tor.                   --          —-      at 1 1 :0(1 ,~ni ~~, i.n::u iron nevi in Riverside: at 10:00 ANI in Santa Any
                                                       --------
                           Government's motion to dismiss c;isddcfendant                                                          only. - GRAN"fG[~ '" DENIED
                         ~ ~D endant's motion to dismiss Il~r I:i~l, c~l~proh;ihlr c iiitic,        (iItAN"IIiD       DIiNII~D
                        Netendant executed Waiver oP Ri,~hls              I'ro~es~~ i~ caned,
                      `- Court ORDERS defendant I leltl to Ans~~'cr to                             _        ___ District of
                               Bond to lransler, iFbail is pi~sic~l. I>~~fcndunl to rcp~~ri ~m ar hc{i~rc __---_-_---
                               Warrant oFremov~l :ind I'in:il commiLincm tip is.uc !);ilc issuc:L - --                __                 fay CRD: —
                               Warrant of removal and Fin.il c~~m  L miimcnt arc oi~l~ i cl .lad ~cl until
                      ~e continued to (Date)                 ~G4 _—1 Y ~~ ~~ _ ._ Mime) _                           ~_3D                   _ AM / M
                                                          (~iIL~~Q,A_V1✓~cl~,i~ lu~l~~c ~te~n_ ~~~n~l~'~                                       /Duty R agistrate Judge.
                           TYPe of Hearing. ~~
                           Proceedings wdl he held m the          I)ury (ourlroom             _        ____              Judge s Courtroom
                      `'Defendant committed to the cuxtody ul~ thr l i.ti. M;irslial              tiummons: Defendant orJered to report to USM for processing.
                            Abstract oF~Court Proceeding(CR-~+) issued. Cnpy R~n~:ircled to USM.
                            A bstract o1`Order to Itetiirn Dolcndarn I~,C'ouri on Nc~l ('Hurt I)uv (M-3(1) issued. Original forwarded In US~4.
                            RELF,ASG OIZDT:R NO:
                            Other.                                                                                     ~~—

                                                                                                                                            Deputy Clerk IniG~ls

                      C~ ~ t o                                                                                                                                            v
                   na-s~ion,~                                 c,~i i:>:i>:va:rrcx•i:eni ,yin.i_r-i.c~rni.-~~rr-or-ui.srisurcnsr                                     r;~bei~n




               Case 3:18-mj-00027-JCH Document 7-4 Filed 10/05/18 Page 1 of 1 Pageid#: 37
1 of 1                                                                                                                                                                    10/2/2018, 11:44 A~
              Case 2:18-mj-02622-DUTY Document 6 Filed 10/02/18 Page 1 of 1 Page ID #:30
                                                                                                        FILED


                                      U1~TITED STATES DISTitICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA                                             2oia
                                                                      CASE NiJMBER:
 UNITED STATES OF AMERICA,                                                                                        AL~FOP NTM
                                                      PLAINTIFF                                      DISTRI
                            ~.                                                 C~ ~ ~(~

                                                                                        WAVER OF RIGHTS
    TI~csmu,s Iry • (~-L ~l ~,                                                       (OUT OF DISTRICT CASES)
                                                   DEFENDANT.


       I understand that charges are pending in the0/1/l ~~'L'~ District of
alleging violation of                                        and that I have been arrested in this district and
                        (7Ytle and Section /Pro6auon /Supervised Release)
taken before a United States Magistrate Judge, who has informed me ofthe charges) and my rights to:
      (1)      have an identity hearing to determine whether I am the person named in the charges;
      (2) . arrival of process;

-Check one only-

❑        EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (unless an indictment has been returned or an information filed) to
             determine whether there is probable cause to believe an offense has been committed by me,the
              hearing to be held in this district or the district of prosecution; and
        (4)  request transfer ofthe proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
              guilty.

❑       PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
             there is probable cause to believe I have violated the terms of my probation supervised release.

         I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

      ❑         have an identity hearing
      ~,        arrival of process
      ❑         have a preliminary hearing
      ❑         have an identity hearing, and I have been informed that I have no right to a preliminary hearing
                have an identity hearing, but I request that a preliminary hearing be held in the prosecuting
                district.                            ~Q` ;    ~/~~l./1.7 ~~  --'7 //~~_



                                                                Defense counsel


Date: ~ D ~~ ~'~                                                               V
                                                                       States Magistrate Judge


I have translated this Waiver to the defendant in the                                                         language.

Date:
                                                                Interpreter(if required)



                              WAIVER OF RIGHTS{OUT OF DISTRICT CASES)
M-14(09/09)   Case 3:18-mj-00027-JCH    Document 7-6 Filed 10/05/18 Page 1 of 1 Pageid#: 39
      Case 2:18-mj-02622-DUTY Document 7 Filed 10/02/18 Page 1 of 5 Page ID #:31




 1   NICOLA T. HANNA
     United States Attorney                                           F;~~~
                                                                              ~'~CT COURT
 2   LAWRENCE S. MIDDLETON                                CLERK, U.S. ~~ T`
     Assistant United States Attorney
 3   Chief , Criminal Division                                   OC~ _ 2 208
                        (Cal . Bar No. ~qs~$5
4    Assistant United States Attorney                                                 G_;;-pRN1A
                                                                               L'r Cr` ."' `TY
                                                                 DISTRiGT
                   Section                               CENTPAL
 5         1500 United States Courthouse                 gY
           312 North Spring Street
6          Los Angeles, California 90012
           Telephone: (213) 894-
 7         Facsimile: (213) 894-
           E-mail:            @usdoj.gov
8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                                UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                  No. CR   ~~ ~~C ~~2~
                                                                    J
13               Plaintiff,                     GOVERNMENT'S NOTICE OF REQUEST FOR

14                      v.

15
     TNtaMMAS W~}LTE~ 6-tt,l.EN
16               Defendant.

17

18         Plaintiff, United States of America, by and through its counsel

19   of record, hereby requests detention of defendant and gives notice of

20   the following material factors:

21         1.    Temporary 10-day Detention Requested (~ 3142(d)) on the

22               following grounds:

23              a.    present offense committed while defendant was on release

24                    pending (felony trial),

25         ❑    b.    defendant is an alien not lawfully admitted for

26                    permanent residence; and

27

28


      Case 3:18-mj-00027-JCH Document 7-7 Filed 10/05/18 Page 1 of 5 Pageid#: 40
     Case 2:18-mj-02622-DUTY Document 7 Filed 10/02/18 Page 2 of 5 Page ID #:32




 1            c.    defendant may flee; or

 2            d.    pose a danger to another or the community.

 3       2.    Pretrial Detention Requested (~ 3142(e)) because no

4              condition or combination of conditions will reasonably

5              assure:

6              a.    the appearance of the defendant as required;

 7             b.    safety of any other person and the community.

 8       3.    Detention Requested Pending Supervised Release/Probation

 9             Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10             § 3143(a))

11             a.    defendant cannot establish by clear and convincing

12                   evidence that he/she will not pose a danger to any

13                   other person or to the community;

14             b.    defendant cannot establish by clear and convincing

15                   evidence that he/she will not flee.

16       4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17             § 3142(e))

18             a.    Title 21 or Maritime Drug Law Enforcement Act ("MDLEA")

19                   (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                   greater maximum penalty (presumption of danger to

21                   community and flight risk);

22             b.    offense under 18 U.S.C. §~ 924(c), 956(a), 2332b, or

23                   2332b(g)(5)(B) with 10-year or greater maximum penalty

24                   (presumption of danger to community and flight risk);

25             c.    offense involving a minor victim under 18 U.S.C.

26                   §~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27                   2251A, 2252(a)(1) - (a)(3) , 2252A(a)(1) -2252A(a)(4) ,

28

     Case 3:18-mj-00027-JCH Document 7-7 Filed 10/05/18 Page 2 of 5 Pageid#: 41
     Case 2:18-mj-02622-DUTY Document 7 Filed 10/02/18 Page 3 of 5 Page ID #:33




 1                   2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                   to community and flight risk);

 3             d.    defendant currently charged with an offense described

 4                   in paragraph 5a - 5e below, AND defendant was

 5                   previously convicted of an offense described in

 6                   paragraph 5a - 5e below (whether Federal or

 7                   State/local), AND that previous offense was committed

 8                   while defendant was on release pending trial, .AND the

 9                   current offense was committed within five years of

10                   conviction or release from prison on the above-

11                   described previous conviction (presumption of danger to

12                   community).

13       5.    Government Is Entitled to Detention Hearing Under ~ 3142(f)

14             If the Case Involves:

15       ❑     a.    a crime of violence (as defined in 18 U.S.C.

16                   ~ 3156(a)(4)) or Federal crime of terrorism (as defined

17                   in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                   sentence is 10 years' imprisonment or more;

19       ❑     b.    an offense for which maximum sentence is life

20                   imprisonment or death;

21             c.    Title 21 or MDLEA offense for which maximum sentence is

22                   10 years' imprisonment or more;

23       ❑     d.    any felony if defendant has two or more convictions for

24                   a crime set forth in a-c above or for an offense under

25                   state or local law that would qualify under a, b, or c

26                   if federal jurisdiction were present, or a combination

27                   or such offenses;

28

                                          3
     Case 3:18-mj-00027-JCH Document 7-7 Filed 10/05/18 Page 3 of 5 Pageid#: 42
     Case 2:18-mj-02622-DUTY Document 7 Filed 10/02/18 Page 4 of 5 Page ID #:34




 1        ❑     e.    any felony not otherwise a crime of violence that

 2                    involves a minor victim or the possession or use of a

 3                    firearm or destructive device (as defined in 18 U.S.C.

 4                    § 921), or any other dangerous weapon, or involves a

 5                    failure to register under 18 U.S.C. ~ 2250;

 6              f.    serious risk defendant will flee;

 7        ❑     g.    serious risk defendant will (obstruct or attempt to

 8                    obstruct justice) or (threaten, injure, or intimidate

 9                    prospective witness or juror, or attempt to do so).

10   ❑    6.    Government requests continuance of              days for detention

11              hearing under ~ 3142(f) and based upon the following

12              reason(s):

13

14

15

16

17   ~/

18   ~~

19   //

20   //

21   ~~

22   //

23   //

24   ~~

25   ~~

26   //

27   /~

28   //

      Case 3:18-mj-00027-JCH Document 7-7 Filed 10/05/18 Page 4 of 5 Pageid#: 43
     Case 2:18-mj-02622-DUTY Document 7 Filed 10/02/18 Page 5 of 5 Page ID #:35




 1       7.    Good cause for continuance in excess of three days exists in

 2             that:

 3

 4

 5

 6

 7

 8   Dated: Au~ist ~, 2018                Respectfully submitted,

 9            ~c~o~xr 2,                  NICOLA T. HANNA
                                          United States Attorney
10
                                          LAWRENCE S. MIDDLETON
11                                        Assistant United States Attorney
                                          Chief, Criminal Division
12

13

14
                                          Aq-VID ~.    ~N
                                          Assistant United States Attorney

15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

     Case 3:18-mj-00027-JCH Document 7-7 5Filed 10/05/18 Page 5 of 5 Pageid#: 44
     Case 2:18-mj-02622-DUTY Document 8 Filed 10/02/18 Page 1 of 1 Page ID #:36




     1    HILARY POTASHNER(Bar No. 167060)
          Federal Public Defender                                                    FILED
                                                                          CLERK, U.S. DISTRICT CQI~RT
 2                                 (Bar No.  )
         (E-Mail:                            )
 3        Deputy Federal Public Defender
          32I East 2nd Street
                                                                               OCT — 2 2o►a
 4        Los Angeles, California 90012-4202
          Telephone: 213)894-2854                                     CENTRAL DISTRICT OF CALIF~URNIE•
                                                                      BY                      DEPU'I~'
 5        Facsunile:( 13) 894-008i
 5 ~ Attorneys for Defendant
 7
                                     UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
                                          WESTERN DIVISION
10
1 1 ~ UNITED STATES OF AMERICA,                         Case No.    ~~ ~ ~~-~-,~
12                      Plaintiff,
                                                        ASSERTION OF FIFTH AND SIXTH
13               v.                                     AMENDMENT RIGHTS
14
15                      Defendant.
16               I, the above defendant, hereby assert my Fifth and Sixth Amendment rights to
17       remain silent and to have counsel present at any and all of my interactions with the
18       government or others acting on the government's behalf. Ido not wish to, and will not,
19       waive any of my constitutional rights except in the presence of counsel. Ido not want
20       the government or others acting on the government's behalf to question me, or contact
21       me seeking waiver of any rights, unless my counsel is present.
22       v'
23       (Defendant s signature)
24        ~--~ Sa ~.B ~Lt
25   (A orney's name printed
26 1                     ~'~'
                       !
27       (Attarney's signature)
~g       Date:        ~4 ~~"~
                         --r~-~P1                           Time:         a" `~.~            a.m


     Case 3:18-mj-00027-JCH Document 7-8 Filed 10/05/18 Page 1 of 1 Pageid#: 45
        Case 2:18-mj-02622-DUTY Document 9 Filed 10/02/18 Page 1 of 2 Page ID #:37
                                                                                ~~--~ FILED
                                                                                             DIS?RICT COURT
                                                                                 CLERK, U.S.


                                                                                       UGT - 2 2018
                                                                                        DISTFICT CF   CALfD'rE~RN~I~A
                                                                                CENTRAL                      __..__
                                                                                BY



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE NUMBER:
United States of America,
                                                Plaintiff, I                   ~~ ~~~"V
                      v.

                                                                                   ADVISEMENT OF
  rr~tylJy1~(,.~   I/~/.     ~9'I.~~~QjV1                                     DEFENDANT'S STATUTORY &
                                                                               CONSTITUTIONAL RIGHTS
                                              Defendant.

You are in the United States District Court for the Central District of California because you have been charged
with a crime against the United States or a violation of probation, supervised release, or pretrial release. The
Court informs you that you have the following constitutional and statutory rights in connection with these
proceedings:

       You have the right to remain silent. Anything you say, sign, or write can be used against you in this or in
any other case.
       If you have not already received a copy of the charges, you will receive a copy today.
        You have the right to hire and be represented by a lawyer of your choosing at each and every stage of
these proceedings. If you cannot afford to hire a lawyer, you can apply to the Court to have a lawyer appointed
to represent you for free from the office of the Federal Public Defender or the Indigent Defense Panel. The
application for free counsel includes a financial affidavit, which you must sign under penalty of perjury. If you
say something on the form that is not true or leave out material information, you could be charged with another
crime,such as perjury or making a false statement.
       If you are not a United States citizen, you may request that the prosecution notify your consular office
that you have been arrested. Even without such a request, the law may require the prosecution to do so.

               IF YOU ARE MAKING YOUR INITIAL APPEARANCE BEFORE THE COURT
        You have a right to a bail hearing in which the Magistrate Judge will determine whether you will be
released from custody before trial. If you disagree with the Magistrate Judge's decision, you can appeal that
decision to another Judge of this Court. You or the prosecutor can request that the bail hearing be continued to
another day.
        If you have been charged by complaint, you are entitled to a preliminary hearing within 14 days if the
Magistrate Judge orders that you be detained pending trial, or 21 days if the Magistrate Judge orders that you be
released pending trial. In a preliminary hearing, the prosecution will attempt to show that there is probable
cause to believe that you committed the crime charged in the complaint. You will not be entitled to a
preliminary hearing, however, if the prosecution obtains an indictment in your case before the time set for the
preliminary hearing. (Most often, the prosecutors in the Central District of California present their cases to the
grand jury before the time set for the preliminary hearing and, therefore, no preliminary hearing is held.)

                         IF YOU ARE CHARGED WITH A VIOLATION OF
                   YOUR CONDITIONS OF SUPERVISED RELEASE OR PROBATION
       If you are charged with a violation of the terms and conditions of your supervised release or probation
and the Magistrate Judge detains you, you have the right to a preliminary hearing before a Magistrate Judge.

CR-l0(06/18)               ADVISEMENT OF DEFENDANT'S STATUTORY &CONSTITUTIONAL RIGHTS                                   PAGE 1 OF 2
                                                                                                             continued on Page 2
         Case 3:18-mj-00027-JCH Document 7-9 Filed 10/05/18 Page 1 of 2 Pageid#: 46
        Case 2:18-mj-02622-DUTY Document 9 Filed 10/02/18 Page 2 of 2 Page ID #:38



                             IF YOU ARE CHARGED IN ANOTHER DISTRICT
        If you have been arrested on a charge from another district, you are entitled to wait until the prosecution
produces a copy of the warrant authorizing your arrest. You are also entitled to an identity hearing in which the
prosecution would have the burden of proving there is probable cause to believe that you are the person named
in the charges. If you are charged in a complaint from another district, you may request to have a preliminary
hearing held in the charging district. If you are charged with a violation of a term of supervised release or
probation imposed in another district, you have a right to a preliminary hearing, which may, depending on
where the alleged violation occurred, be held either here or in the charging district.
        If you want to plead guilty in the Central District of California, you may request to have your case
transferred to this district. To proceed in this district, the United States Attorneys for this district and the
charging district must agree to the transfer.

                              IF YOU ARE APPEARING FOR ARRAIGNMENT
        If you have been charged by indictment or information, you will be arraigned and maybe asked to enter
a not guilty plea today. After your arraignment, your case will be assigned to a District Judge of this Court for
all further proceedings, unless a Judge has already been assigned.
        You are entitled to a speedy and public trial by jury. The right to a jury trial can be waived.
        You are entitled to see and hear the evidence and cross-examine the witnesses against you. You are
entitled to the processes of the Court to subpoena witnesses on your behalf without cost to you if you are
indigent. You do not have to prove your innocence. The prosecution has the burden to prove your guilt
beyond a reasonable doubt.


ACKNOWLEDGMENT OF DEFENDANT:

I have read the above Advisement of Rights and understand it. I do not require a translation of this statement
nor do I require an interpreter for court proceedings.

   Dated: t.-~L~T-U ~%C✓~ ~/1(~
                                                                          ~na~oj'T7efenddyit
                                                       (or]

   I have personally heard a translation in the                                          language read to me and
   understand the above Advisement of Rights.

   Dated:
                                                                            Signature o De en ant

STATEMENT OF THE INTERPRETER:

   I have translated this Advisement of Rights to the Defendant in the                                    language.

   Dated:
                                                                                 ture of Interpreter


                                                                           Print Name ofInterpreter


STATEMENT OF COUNSEL:

   I am satisfied that the defendant has read this Advisement of Rights or has heard the interpretation
   thereof and that he/she understands it.                                   '~

   Dated: ~ ~ ~,~8
                                                                             Signature ofAttorney
CR-10(06/18)          ADVISEMENT OF DEFENDANT'S STATUTORY &CONSTITUTIONAL RIGHTS                           PAGE 2 OF 2
         Case 3:18-mj-00027-JCH Document 7-9 Filed 10/05/18 Page 2 of 2 Pageid#: 47
      Case 2:18-mj-02622-DUTY Document 10 Filed 10/04/18 Page 1 of 1 Page ID #:39
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

        MINUTES -DETENTION HEARING -REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER -
                                       NEBBIA HEARING

Case No. ~ g-MJ-2622-1                                         CourtSmart CS 10/4/18                Date: October 4, 2018
Present: The Honorable Jean P. Rosenbluth                                                                   U.S. Magistrate Judge
              Bea Martinez                                  David Ryan                                            N/A
              Deputy Clerk                            Assis[ant U.S. Attorney                             /nterpreter /Language

  USA v. Thomas W. Gillen                                       I Attorney Present for Defendant:
                                                                   Lisa LaBarre
    Present       Custody _ ❑Bond    ❑Not present                   Present ❑ CJA      ❑ Retd   ❑ DFPD       ❑Not present

PROCEEDINGS: DETENTION HEARING
  I~ Government's request for detention is: C~GRANTED ❑DENIED ❑WITHDRAWN ❑CONTINUED
 ❑ Witnesses CST (see separate list).          ❑Exhibits Marked/Admitted (see separate list).
 ❑ Court orders that exhibits be returned to the respective counsel /party of record.
        ❑ See Receipt for Release of Exhibits to Counsel.
  ❑ Counsel stipulation to bail.
  ❑ Court finds presumption under 18 USC 3142e                                    has not been rebutted.
 C~ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate detention order.
  ❑ Court finds presumption under 18 USC 3142e                                    has been rebutted.
❑ Court sets bail at: $                                                 ❑ SEE ATTACHED COPY OF CR-01 BOND FORM
        FOR CONDITIONS OF RELEASE.
❑ Court orders that defendant be detained for a period not to exceed ten (10)Court days. See separate order re temporary detention.
❑ Court orders further detention /bail hearing to be set on                                         at             Oa.m./ ❑p.m. in
        Courtroom                                       before Judge
❑ Court orders case continued to                                 at               ❑a.m./ ❑p.m. for                         ,in
        Courtroom                              before Judge
❑ Release Order Issued -Release No.
C~ Other: Defendant is held to Answer in the Western District of Virginia ASAP. Court Notes Gov't provided no reporting
   instructions.

PROCEEDINGS:                 p REVIEW /RECONSIDERATION OF BAIL /DETENTION ORDER -BOND HEARING
                             ❑ NEBBIA HEARING
 Hearing on ❑Plaintiff's ❑Defendant's request for review /reconsideration of bail /detention order had and request is:
                           ❑ GRANTED ❑DENIED
 Court ORDERS bail as to the above-named defendant ❑ modified to ❑set at: $
     ❑ SEE ATTACHED COPY OF CR-01 BOND FORM FOR CONDITIONS OF RELEASE.
 ❑ Bond previously set is ordered vacated.
 ❑ Court orders defendant permanently detained. See separate order.
 ❑ Court denies request for bail, defendant shall remain permanently detained as previously ordered.
 ❑ Witnesses CST (see separate list).        ❑Exhibits Marked /Admitted (see separate list).
 ❑ Court orders that exhibits be returned to the respective counsel /party of record.
     ❑ See Receipt for Release of Exhibits to Counsel.
 ❑ Case continued to                                   at                ❑ a.m. / D p.m. for
     before Judge                                                                 in Courtroom
 ❑ Nebbia conditions are satisfied and the Government approves the bond package as presented to the Court.
 ❑ Other


 Release Order Issued -Release No.                                                                                    08
                                                                                         Deputy Clerk Initials bm

M-46(06/10)    MINUTES -DETENTION HEARING - REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER - NEBBIA HEARING

      Case 3:18-mj-00027-JCH Document 7-10 Filed 10/05/18 Page 1 of 1 Pageid#: 48
 Case 2:18-mj-02622-DUTY Document 12 Filed 10/04/18 Page 1 of 4 Page ID #:41



 1
                                                                FILED
2                                                           U.S. DISTRICT COURT

3
                                                          oar - a 2oi8
4
                                                          DISTRJCT OF CALIFORNIA
5
6
7
 g                  UNITED STATES DISTRICT COURT
9                  CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: /N~ ~$ — 2(A-Z,Z
12                                Plaintiff,        ORDER OF DETENTION
13   vs.
14
     ~o~vtas ~lal~ Gilkhl~
15                                Defendant.
16
17                                             I.
18    A.   O    On motion of the Government in a case allegedly involving:
19         1.   () a crime of violence.
20         2.   ()    an offense with maximum sentence of life imprisonment or death.
21         3.   ()    a narcotics or controlled substance offense with maximum sentence
22                    often or more years.
23         4.   ()    any felony -where defendant convicted oftwo or more prior offenses
24                    described above.
25         5.   ()    any felony that is not otherwise a crime of violence that involves a
26                    minor victim, or possession or use of a firearm or destructive device
27                    or any other dangerous weapon, or a failure to register under 18
28                    U.S.C. § 2250.


 Case 3:18-mj-00027-JCH Document 7-11 Filed 10/05/18 Page 1 of 4 Pageid#: 49
 Case 2:18-mj-02622-DUTY Document 12 Filed 10/04/18 Page 2 of 4 Page ID #:42



 1   B.   (~ On motion by the Government/( )on Court's own motion, in a case
2               allegedly involving:
3         (~ On the further allegation by the Government o£
4                1.   (•~ a serious risk that the defendant will flee.
5               2.    ()     a serious risk that the defendant will:
6                     a.    O        obstruct or attempt to obstruct justice.
7                     b.    ()       threaten, injure or intimidate a prospective witness or
8                     juror, or attempt to do so.
9    C.   The Government( )is/( ~s not entitled to a rebuttable presumption that no
10        condition or combination of conditions will reasonably assure the defendant's
11        appearance as required and the safety or any person or the community.
12
13                                             II.
14   A.   (v~ The Court finds that no condition or combination of conditions will
15              reasonably assure:
16         1.   ()    the appearance of the defendant as required.
17                    O      and/or
18        2.    (✓~ the safety of any person or the community.
19   B.   ()    The Court finds that the defendant has not rebutted by sufficient evidence to
20              the contrary the presumption provided by statute.
21
22                                             III.
23         The Court has considered:
24   A.   (X) the nature and circumstances of the offenses) charged, including whether
25              the offense is a crime of violence, a Federal crime of terrorism, or involves
26              a minor victim or a controlled substance, firearm, explosive, or destructive
27              device;
28   B.   (X)   the weight of evidence against the defendant;

                                           Page 2 of4
 Case 3:18-mj-00027-JCH Document 7-11 Filed 10/05/18 Page 2 of 4 Pageid#: 50
              Case 2:18-mj-02622-DUTY Document 12 Filed 10/04/18 Page 3 of 4 Page ID #:43



              1    C.        (X) the history and characteristics of the defendant; and
              2    D.        (X) the nature and seriousness of the danger to any person or the community.
              3
              4                                                  IV.
              5              The Court also has considered all the evidence adduced at the hearing and the
              6    arguments        and/or    statements     of counsel, and       the    Pretrial   Services
              7    Report/recommendation.
              8
              9
             10              The Court bases the foregoing findings) on the following:
             11    A.        ()    As to flight risk:
             12
             13
             14
         15
             16
             17
             18
             19
         20
         21        B.        ~     As to danger:
         22                  — ~v~G ~f~ aC.1~b ss Go ~►'►~h'zl ~►.c~ `fie. s~~. -~v,r -fie. ~k~l,~~oS.e
         23                             Cs~ ✓~'l ~'1 I~1~ VlU ~~Vl C.Q.
         24                    p(av~s ~ ~~ v~e w~ uvtc l.~ rF ►~(.e.as ~.~I 6~-I- v►~ ~e coo ~l1
 ~~
 o~~              ~- — u b~' ~~"~               ac      s s ~ i~+e.r,~e~ ~1~. ~~.1~► ula~s used -(-~
 -1't~~- 27                                  av►d~ C,oO ('~~✓lam- C~ ✓V~ r113S i         a-F Vio6evl~.
 0~ i~S
                                   a~nd ~.cJi ~e        ass bbl4 ~o ~e~c~ u ~aqe amt e~1(3 -~ c~ so
,~,,a,,{~~   ~~ >v~-icltii
o~~prv~Cs r ~ h.o ~o n,~c~"t~TY►5 i✓t ~                 - Page 3 of4
  I~~.s -~.11~ev_~ D ~-
                Case                 p bs-fvc~-►
                      3:18-mj-00027-JCH              o~ p ~b
                                            Document 7-11
                                                              c ~c o {~~a~.
                                                          Filed 10/05/18 Page~d
                                                                                     possess ~►~ c~.
                                                                             3 of 4 Pageid#: 51
                   ~ ~~             -~ir. e ~r✓V~~ id~Wbu ~ i ~1.Q~n~~ i      V~'1c~k
                             ~.ar~ -f~~r ~e arrn.s a~~d a ~'1 m ►m ~~ ~         R°S 1 ~Yl(_k..
 Case 2:18-mj-02622-DUTY Document 12 Filed 10/04/18 Page 4 of 4 Page ID #:44



 1                                            VI.
2    A.   ()    The Court finds that a serious risk exists the defendant will:
 3              1.    O      obstruct or attempt to obstruct justice.
4               2.   ()      attempt to/( )threaten, injure or intimidate a witness or juror.
 5   B.   The Court bases the foregoing findings) on the following:
6
 7
8
9
10                                           VII.
11   A.   IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12   B.   IT IS FURTHER ORDERED that the defendant be committed to the custody ofthe
13        Attorney General for confinement in a corrections facility separate, to the extent
14        practicable, from persons awaiting or serving sentences or being held in custody
15        pending appeal.
16   C.   IT IS FURTHER ORDERED that the defendant be afforded reasonable opportunity
17        for private consultation with counsel.
18   D.   IT IS FURTHER ORDERED that, on order of a Court of the United States or on
19        request ofany attorney for the Government,the person in charge ofthe corrections
20        facility in which defendant is confined deliver the defendant to a United States
21        marshal for the purpose of an appearance in connection with a court proceeding.
22
23
24   DATED: ~~• ~~ Z~~~
                                          JEAN ROSENBLUTH
25                                        U.S. MAGISTRATE JUDGE
26
27
28

                                         Page 4 of4
 Case 3:18-mj-00027-JCH Document 7-11 Filed 10/05/18 Page 4 of 4 Pageid#: 52
